ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 17 November 2021 for the application filed 2 October 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 22 November 2021 as follows:
Claim 23: lines 12-13 – “a tail cone fan fluidly connected to receive exhaust gases from a fluidly coupled to the first engine and a fluidly coupled to the second engine.” 
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 17 November 2021, with respect to claims 1-12 and 16-23 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-12 and 16-23 have been withdrawn. 
Allowable Subject Matter
Claims 1-12 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a first propeller and a second propeller; a first hybrid propulsion system including a first motor coupled to a first engine by a first overrunning clutch, wherein the first hybrid propulsion system is operably coupled to drive the first propeller; a second hybrid propulsion system including a second motor coupled to a second engine by a second overrunning clutch, wherein the second hybrid propulsion system is operably coupled to drive the second propeller; a cross-connecting clutch operably coupled to both the first hybrid propulsion system and the second hybrid propulsion system and configured to actuate into an engaged position; and a first battery pack electrically coupled to the first motor and a second battery pack electrically coupled to the second motor, wherein the first battery pack and the second battery pack both include a plurality of individual batteries that are recharged during a cruise phase of flight, and wherein the plurality of 
Regarding Claim 17, the prior art of record fails to disclose or teach “monitoring, by a control module, operation of a first engine and a second engine, wherein the first engine is part of a first hybrid propulsion system that is operably coupled to a first propeller and the second engine is part of a second hybrid propulsion system operably coupled to a second propeller; determining, by the control module, either the first engine or the second engine is not outputting a required amount of torque to maintain a desired phase of flight, wherein the first hybrid propulsion system includes a first motor coupled to the first engine by a first overrunning clutch and the second hybrid propulsion system includes a second motor coupled to the second engine by a second overrunning clutch; in response to determining either the first engine or the second engine is not outputting the required amount of torque, instruct a cross-connecting clutch to actuate from a disengaged position into an engaged position; and connecting a plurality of first individual batteries that are part of a first battery pack and a plurality of second individual batteries that are part of a second battery pack to one another in a first arrangement during a climb phase of flight and in a second arrangement during a cruise phase of flight” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 17 is neither anticipated nor made obvious by the prior art of record.  Claims 18-19 depend from claim 17 and are therefore also found allowable.
Regarding Claim 20, the prior art of record fails to disclose or teach “a nacelle; a first propeller and a second propeller attached to and located on opposing sides of the nacelle; a first hybrid propulsion system including a first motor coupled to a first engine by a first overrunning clutch, wherein the first hybrid propulsion system is operably coupled to drive the first propeller; a second hybrid propulsion system including a second motor coupled to a second engine by a second overrunning clutch, wherein the second hybrid propulsion system is operably coupled to drive the second propeller; a cross-connecting clutch operably coupled to both the first hybrid propulsion system and the second hybrid propulsion system and configured to actuate into an engaged position, wherein engaging the cross-
Regarding Claim 22, the prior art of record fails to disclose or teach “a first propeller and a second propeller; a first hybrid propulsion system including a first motor coupled to a first engine by a first overrunning clutch, wherein the first hybrid propulsion system is operably coupled to drive the first propeller; a second hybrid propulsion system including a second motor coupled to a second engine by a second overrunning clutch, wherein the second hybrid propulsion system is operably coupled to drive the second propeller; a cross-connecting clutch operably coupled to both the first hybrid propulsion system and the second hybrid propulsion system and configured to actuate into an engaged position; and a first turbocharger fluidly connected to a first air intake of the first engine and a second turbocharger fluidly connected to a second air intake of the second engine” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 22 is neither anticipated nor made obvious by the prior art of record.  
Regarding Claim 23, the prior art of record fails to disclose or teach “a first propeller and a second propeller; a first hybrid propulsion system including a first motor coupled to a first engine by a first overrunning clutch, wherein the first hybrid propulsion system is operably coupled to drive the first propeller; a second hybrid propulsion system including a second motor coupled to a second engine by a second overrunning clutch, wherein the second hybrid propulsion system is operably coupled to drive the second propeller; a cross-connecting clutch operably coupled to both the first hybrid propulsion system .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        12/2/2021